DETAILED ACTION
Claims 1–6 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “DISPLAY DEVICE”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “DISPLAY DEVICE FOR TEMPERATURE CORRECTION OF AN INPUT IMAGE SIGNAL ON AN TOUCH DISPLAY PANEL”.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3 are rejected under 35 U.S.C. 103 as being unpatentable over Hyunsoo Kim et al, USPGPUB  20200388225 A1 (hereinafter “Kim”) in view of Tom Vandermeijden et al, USPGPUB 20170242505 A1 (hereinafter “Vandermeijden”).		
Regarding claim 1, Kim discloses a display device, comprising: a display panel configured to display an image (Kim Fig. 2 display 18 or any of Figs. 3-6 show types of displays); a temperature distribution obtaining circuit configured to obtain temperature distribution on the surface of the display panel (Kim para. 76,82,91-92; a driver-integrated circuit 60 may receive temperature values corresponding to a pixel or region of a display); and 
a correcting circuit configured to correct an input image signal corresponding to the image (Figs. 7,16; para. 91-92: image correction circuitry 52 in processor core complex 12 corrects or compensates an input image signal), and supply the input image signal to the display panel (Fig. 7; para. 41: the corrected image is send to a pixel 64 of the display panel 62, corresponding to display 18), the input image signal being corrected on a basis of the temperature distribution, on the surface of the display panel, obtained by the temperature distribution obtaining circuit (Fig. 7: temperature and aging information is input to the image correction circuit).
However, although Kim at para. 33 and 40 teaches the display may comprise a touch screen, Kim fails to explicitly disclose further details such as a capacitive touch panel overlapping a surface of the display panel, and fails to disclose the temperature distribution is obtained on a basis of a capacitance value signal from the touch panel.
Vandermeijden teaches a capacitive touch panel overlapping a surface of a display panel (Vandermeijden Fig. 2: touch panel input surface 211 and force layer 230 overlap display 221), and determining a temperature distribution on a basis of a capacitance value signal to be output from the touch panel (Vandermeijden para. 4,56-57: force sensors are used to obtain capacitance values that provide a temperature mapping or distribution).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the capacitive and force touch panel of Vandermeijden’s touch display panel for the temperature mapping of Kim. Kim already teaches the display may comprise a touch panel, and combining capabilities would have saved manufacturing layers and simplified manufacturing processes. 

Regarding claim 2, Kim modified by Vandermeijden discloses the display device according to claim 1, wherein the display panel includes a plurality of light-emitting display elements (Kim Figs. 7-8: pixels 64), and on a basis of the temperature distribution, the correcting circuit adjusts an amount of a current driving the light-emitting display elements (Kim Figs. 9,15; para. 57-58, 70,73-76: the temperature has an effect on the voltage applied to each pixel diode 116, so the correcting circuit adjusts current or voltage for the pixels).

Regarding claim 3, Kim modified by Vandermeijden discloses the display device according to claim 1, wherein the display panel includes a plurality of light-emitting display elements (Kim Figs. 8-9: pixels 64), each of the light-emitting display elements includes: a light-emitter configured to display the image 116; a drive transistor configured to drive the light-emitter 112; and a monitor circuit configured to monitor at least one of the light-emitter or the drive transistor (Fig. 14,16; para. 72: driver integrated circuit 60 monitors the light emitter diode), and the correcting circuit corrects monitor information on at least one of the light emitter or the drive transistor monitored by the monitor circuit (Fig. 14,16; para. 72-73: a lookup table is part of the correcting circuit), and adjusts an amount of a current driving the light-emitting display elements (Fig. 14,16: a voltage correction 152 is sent out, which when applied across the gate of the driving transistor, amounts to adjusting a current of the light-emitting element), the monitor information being corrected on a basis of the temperature distribution obtained by the temperature distribution obtaining circuit (Fig. 16: a sensed temperature map is used for the correction), and the amount of the current being adjusted on a basis of the corrected monitor information (the current is adjusted based on Vcorrection which is based on the lookup table corrected monitor information).

Allowable Subject Matter
Claims 4–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, no prior art, either alone or in combination, teaches or suggests the correcting circuit adjusts overdrive increasing response speed of the liquid-crystal display elements, the overdrive being adjusted on a basis of the temperature distribution, on the surface of the display panel, obtained by the temperature distribution obtaining circuit, in combination with all other limitations. No other display or touch screen prior art was found to adjust overdrive to increase response speed of LCD elements based on the temperature distribution.
Regarding claim 5, no prior art, either alone or in combination, teaches or suggests the temperature distribution obtaining circuit obtains the temperature distribution, on a basis of a high-frequency component of the capacitance value signal, in combination with all other limitations. Vandermejden teaches obtaining a temperature distribution based on capacitance, but does not go into further details on a high-frequency component.
Regarding claim 6, no prior art, either alone or in combination, teaches or suggests the temperature distribution obtaining circuit includes: a high-pass filter configured to allow a high-frequency component of the capacitance value signal to pass through; an amplitude amount calculating circuit configured to calculate an amount of amplitude of the high-frequency component passing through the high-pass filter; and a temperature converting circuit configured to convert, to temperature, the amount of the amplitude of the high-frequency component calculated by the amplitude amount calculating circuit, in combination with all other limitations.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Withers para. 81 and Iwamoto Fig. 4 also teach a capacitive touch display panel, and determining a temperature distribution on a basis of a capacitance value signal to be output from the touch panel. The remaining prior arts teach some aspects of monitoring and adjusting for temperature distributions in either a display or a touch panel.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628